Citation Nr: 0940188	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-09 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

When this matter was before the Board in September 2008. it 
was remanded to the originating agency for further 
development.


REMAND

In the September 2008 remand, the Board noted that in an 
argument submitted in April 2008, the Veteran's 
representative requested that the Board remand the case for 
the purposes of obtaining more recent VA outpatient treatment 
records.  The Board noted that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The Board therefore remanded the 
case to obtain more recent VA outpatient records.

However, on remand, no additional VA outpatient treatment 
records were obtained, and there is no indication in the 
claims file that any attempt was made to obtain such records.  
The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary and that 
failure to comply with the terms of a remand necessitates 
another remand for corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran, including any 
pertinent VA outpatient treatment 
records for the period since 2000 that 
have not already been associated with 
the claims folder, to include any 
pertinent records from the Battle 
Creek, Ann Arbor, and Lansing VA 
Medical Centers.  If it is unable to 
obtain any such evidence, it should so 
inform the Veteran and his 
representative and request them to 
provide the outstanding evidence if 
they are able to do so.

2.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

3.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


